Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of June 28, 2006 (this
“Amendment”), is entered into by and among GATEWAY, INC., a Delaware corporation
(“Gateway”), and its subsidiaries GATEWAY PROFESSIONAL LLC, a Delaware limited
liability company (“Professional”), GATEWAY MANUFACTURING LLC, a Delaware
limited liability company (“Manufacturing”), GATEWAY US RETAIL INC., a Delaware
Corporation, formerly known as eMachines, Inc., a Delaware corporation
(“eMachines”) (Gateway, Professional, Manufacturing and eMachines are sometimes
collectively referred to herein as the “Borrowers” and individually as a
“Borrower”); GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in
its individual capacity, “GE Capital”), for itself, as Lender, and as Agent for
Lenders.

W I T N E S S E T H

WHEREAS, Borrowers, Agent, and the Lenders are parties to that certain Credit
Agreement dated as of October 30, 2004, (as from time to time amended, restated,
supplemented or otherwise modified, the “Credit Agreement”);

WHEREAS, Borrowers have requested that Agent and the Lenders make certain
amendments to the Credit Agreement as set forth herein; and

WHEREAS, subject to the satisfaction of the terms and conditions set forth
herein, Agent and the Lenders are willing to grant the Borrower’s requests.

NOW THEREFORE, in consideration of the premises, and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree upon the terms and conditions set
forth herein as follows:

1. Relation to Credit Agreement; Definitions. This Amendment constitutes an
integral part of the Credit Agreement and shall be deemed to be a Loan Document
for all purposes. From and after the date hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement or Annex
A thereto.

2. Amendments to the Credit Agreement.

(a) Annex A to the Credit Agreement is hereby amended by amending and restating
the definition of Aggregate Borrowing Base in its entirety as follows:

““Aggregate Borrowing Base” means as of any date of determination, an amount
equal to (i) the sum of the Aggregate A/R Borrowing Base and the Aggregate
Inventory Borrowing Base; less (ii) the sum of (A) any Reserves (other than the
Accrued Royalty Reserve) except to the extent already deducted therefrom (which
Reserves, if any, shall be allocated, for purposes of determining the effects
thereof on the Borrowing Availability with respect to Inventory Revolving Credit
Advances



--------------------------------------------------------------------------------

and A/R Revolving Credit Advances, as reasonably determined by Agent), and
(B) during an Additional Covenant Activation Period, the Accrued Royalty
Reserve.”

(b) Annex A to the Credit Agreement is hereby amended by inserting the following
definition in proper alphabetical order:

““Accrued Royalty Reserve” means an amount established by Agent in its
reasonable credit judgment, from time to time, sufficient to cover royalties
owing to vendors with respect to product of the Credit Parties that has been
sold by the Credit Parties.”

3. Conditions to Effectiveness. The satisfaction of each of the following shall
constitute conditions precedent to the effectiveness of this Amendment and each
and every provision hereof:

(a) Agent shall have received this Amendment, duly executed by Lenders, Agent
and the Borrowers, and the same shall be in full force and effect;

(b) Agent shall have received the reaffirmation and consent of each Guarantor
attached hereto as Exhibit A, duly executed and delivered by such Guarantor;

(c) Agent shall have received an amendment fee in the amount of $15,000, which
shall be fully earned and due and payable in cash on the date hereof;

(d) The representations and warranties in this Amendment, the Credit Agreement,
as modified by this Amendment, and the other Loan Documents shall be true and
correct in all respects on and as of the date hereof as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date);

(e) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing on the date hereof, nor shall result from the
consummation of the transactions contemplated herein; and

(f) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrowers, Guarantors or Lenders, or any of their
Affiliates.

4. Representations and Warranties. To induce Agent and Lenders to enter into
this Amendment, Borrowers hereby represent and warrant that:

(a) Each Borrower has the corporate power and authority (i) to enter into this
Amendment and (ii) to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it;

(b) This Amendment has been duly authorized, validly executed and delivered by
an authorized officer of each of the Borrowers, and constitutes the legal, valid
and binding obligation of each of the Borrowers, enforceable against it in
accordance with its terms;

(c) The execution and delivery of this Amendment and performance by each of the
Borrowers under the Credit Agreement, as amended hereby, do not and will not
require the consent or approval of any regulatory authority or Governmental
Authority having jurisdiction over any of the

 

2



--------------------------------------------------------------------------------

Borrowers which has not already been obtained, nor contravene or conflict with
the charter documents of any of the Borrowers, or the provision of any statute,
judgment, order, indenture, instrument, agreement, or undertaking, to which any
of the Borrowers is party or by which any of its properties are or may become
bound;

(d) After giving effect to the amendments set forth herein, no event has
occurred or is continuing, that would constitute a Default or Event of Default
under the Credit Agreement or any other Loan Document;

(e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any of the Borrowers, Agent, or Lenders; and

(f) The representations and warranties of the Borrowers contained in the Credit
Agreement and each other Loan Document shall be true and correct on and as of
the date hereof with the same effect as if such representations and warranties
had been made on and as of such date, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct as of such earlier date.

5. No Other Amendments. Except for the amendments set forth in Section 2 of this
Amendment, the Credit Agreement shall be unmodified and shall continue to be in
full force and effect in accordance with its terms. Except as expressly set
forth herein, this Amendment shall not be deemed a waiver of any term or
condition of any Loan Document and shall not be deemed to prejudice any right or
rights which Agent, for itself and Lenders, may now have or may have in the
future under or in connection with any Loan Document or any of the instruments
or agreements referred to therein, as the same may be amended from time to time.

6. Reaffirmation and Consent. Each Borrower hereby (a) acknowledges and agrees
that (i) its obligations, including the Obligations owing to Agent and the
Lenders pursuant to the Credit Agreement and the other Loan Documents, as
amended hereby and (ii) the prior grant or grants of security interests in favor
of Agent, for itself and the benefit of the Lenders, in its properties and
assets, under the Credit Agreement and the other Loan Documents to which it is a
party shall be in respect of and shall secure payment and performance of the
Obligations under the Credit Agreement and the other Loan Documents, as amended
hereby; (b) reaffirms (i) all of its obligations (including the Obligations)
owing to Agent under the Credit Agreement and the Loan Documents, as amended
hereby, and (ii) all liens and prior grants (if any) of security interests in
favor of Agent under the Credit Agreement and the Loan Documents, as amended
hereby; (c) agrees that the Credit Agreement and the Loan Documents, as amended
hereby, are and shall remain, in full force and effect following the execution
and delivery of the Amendment; and (d) agrees that (i) all references in the
Loan Documents to the “Loan Documents” shall include the Loan Documents, as
amended hereby, (ii) all references in the Loan Documents to the “Credit
Agreement” shall include the Credit Agreement, as amended hereby, and (iii) all
references in the Loan Documents to the “Obligations” shall include the
Obligations (as defined in the Credit Agreement, as amended hereby).

7. Expenses. Borrowers hereby reconfirm their obligations pursuant to
Section 11.3 of the Credit Agreement to pay and reimburse Agent for all
reasonable costs and expenses (including, without limitation, reasonable fees of
counsel) incurred in connection with the negotiation,

 

3



--------------------------------------------------------------------------------

preparation, execution and delivery of this Amendment and all other documents
and instruments delivered in connection herewith.

8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9. Counterparts. This Amendment may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of this Amendment by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

GATEWAY, INC., a Delaware corporation By:   /s/ John P. Goldsberry Name:   John
P. Goldsberry Title:   Senior Vice President & Chief Financial Officer

 

GATEWAY US RETAIL INC., a Delaware Corporation, formerly known as eMachines,
Inc. By:   /s/ John P. Goldsberry Name:   John P. Goldsberry Title:   Senior
Vice President & Chief Financial Officer

 

GATEWAY PROFESSIONAL LLC, a Delaware limited liability company By:   /s/ John P.
Goldsberry Name:   John P. Goldsberry Title:   Senior Vice President & Chief
Financial Officer

 

GATEWAY MANUFACTURING LLC, a Delaware limited liability company By:   /s/ John
P. Goldsberry Name:   John P. Goldsberry Title:   Senior Vice President & Chief
Financial Officer

[GATEWAY, INC.]

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation,

as Agent and Lender

By:   /s/ Patricia Green   Patricia Green   Duly Authorized Signatory

[GATEWAY, INC.]

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

EXHIBIT A

REAFFIRMATION AND CONSENT

Dated as of June 28, 2006

Reference is hereby made to that certain Amendment No. 2 to Credit Agreement,
dated as of the date hereof (the “Amendment”), by and among GATEWAY, INC., a
Delaware corporation (“Gateway”), and its subsidiaries GATEWAY PROFESSIONAL LLC,
a Delaware limited liability company (“Professional”), GATEWAY MANUFACTURING
LLC, a Delaware limited liability company (“Manufacturing”), GATEWAY US RETAIL
INC., a Delaware Corporation, formerly known as eMachines, Inc., a Delaware
corporation (“eMachines”) (Gateway, Professional, Manufacturing and eMachines
are sometimes collectively referred to herein as the “Borrowers” and
individually as a “Borrower”); GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity, “GE Capital”), for itself, as Lender,
and as Agent for Lenders. All capitalized terms used herein but not otherwise
defined herein shall have the meanings ascribed to them in that certain Credit
Agreement by and among the Lenders, Agent and Borrowers, dated as of October 30,
2004, (as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”). The undersigned each hereby (a) represents and warrants to the
Lenders that the execution, delivery, and performance of this Reaffirmation and
Consent are within its powers, have been duly authorized by all necessary
action, and are not in contravention of any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court, or
governmental authority, or of the terms of its charter or bylaws, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected; (b) consents to the transactions contemplated by the
Amendment; (c) acknowledges and reaffirms its obligations owing to the Lenders
under any Loan Documents to which it is a party; and (d) agrees that each of the
Loan Documents to which it is a party is and shall remain in full force and
effect. Although the undersigned each has been informed of the matters set forth
in the Amendment and has acknowledged and agreed to same, they each understand
that the Lenders have no obligations to inform it of such matters in the future
or to seek its acknowledgment or agreement to future waivers or amendments, and
nothing herein shall create such a duty. Delivery of an executed counterpart of
this Reaffirmation and Consent by telefacsimile or electronic mail shall be
equally as effective as delivery of an original executed counterpart of this
Reaffirmation and Consent. Any party delivering an executed counterpart of this
Reaffirmation and Consent by telefacsimile or electronic mail also shall deliver
an original executed counterpart of this Reaffirmation and Consent but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Reaffirmation and Consent.
This Reaffirmation and Consent shall be governed by the laws of the State of New
York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this
Reaffirmation and Consent as of the date first written above.

 

GATEWAY COMPANIES, INC By:   /s/ John P. Goldsberry Name:   John P. Goldsberry
Title:   Senior Vice President & Chief Financial Officer

 

GATEWAY TECHNOLOGIES, INC. By:   /s/ John P. Goldsberry Name:   John P.
Goldsberry Title:   Senior Vice President & Chief Financial Officer

 

GATEWAY SUB II, LLC By:   /s/ John P. Goldsberry Name:   John P. Goldsberry
Title:   Senior Vice President & Chief Financial Officer

 

GATEWAY DIRECT, INC., formerly known as Cowabunga Enterprises, Inc. By:   /s/
John P. Goldsberry Name:   John P. Goldsberry Title:   Senior Vice President &
Chief Financial Officer

[GATEWAY, INC.]

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO AMENDMENT NO. 2]